FILED
                            NOT FOR PUBLICATION                            MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30079

               Plaintiff - Appellee,              D.C. No. 2:12-cr-06003-FVS

  v.
                                                  MEMORANDUM*
JOSE MARCOS MIRANDA-GARCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Jose Marcos Miranda-Garcia appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute and to possess with intent to distribute

methamphetamine, and aiding and abetting, in violation of 21 U.S.C. § 846 and 18

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and

remand for resentencing.

      Miranda-Garcia contends that the district court erred by failing to grant a

third-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(b).

Effective November 1, 2013, section 3E1.1 was amended to clarify that “[t]he

government should not withhold [a motion for reduction for acceptance of

responsibility] based on interests not identified in § 3E1.1, such as whether the

defendant agrees to waive his or her right to appeal.” U.S.S.G. § 3E1.1 cmt. n.6.

The government concedes, and we agree, that Miranda-Garcia is entitled to a new

sentencing hearing. Accordingly, we vacate Miranda-Garcia’s sentence and

remand for resentencing.

      VACATED and REMANDED for resentencing.




                                          2                                    13-30079